Citation Nr: 0830379	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-26 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Entitlement to service connection for the cause of the 
veteran's death and dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran has unverified active duty from December 24, 1941 
to August 11, 1950 and August 12, 1950 to June 30, 1962.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claim for service connection for the cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation.


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
congestive heart failure associated with chronic obstructive 
pulmonary disease, as a result of which he died in May [redacted], 
2006.  

2.  The veteran's congestive heart failure associated with 
chronic obstructive pulmonary disease was not caused by any 
incident of service.

3.  At the time of the veteran's death, he was not service-
connected for any disability. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1133, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R.          §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide; in accordance with 38 C.F.R. § 
3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include:  (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In a letter dated in October 2006, the RO notified the 
appellant of the elements necessary to establish a claim of 
service connection for the cause of the veteran's death.  See 
Mayfield v. Nicholson, 444 F.3d at 1334; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In the October 2006 letter, the RO informed the appellant 
that the veteran's personnel records could have been 
destroyed in a fire in 1973 at the National Personnel Records 
Center (NPRC).  The RO forwarded a Form 13055 to the 
appellant in an effort to gain additional information with 
which to search for alternative records as to the veteran's 
service.  The appellant submitted a completed Form 13055.  
When a veteran's records have been destroyed, VA has an 
obligation to search for alternative records that might 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  As is the case in most instances, the 
National Personnel Records Center will issue a letter to 
officially inform the appellant and RO of the loss of the 
veteran's service records.  However, there is no such letter 
of record and the veteran's service treatment records were 
forwarded to the RO.  Thus, it appears that the veteran's 
personnel records were not part of the records lost in the 
1973 fire.   

As to VA's duty to assist, the Board notes that VA has 
associated with the claims file the veteran's service medical 
records and all pertinent and available post-service records, 
including the certificate of death.  Thus, the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);     38 C.F.R. § 3.303 
(2007).  A current disability must be related to service or 
to an incident of service origin.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular diseases, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R.           §§ 3.307, 
3.308, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

The veteran died on May [redacted], 2006.  The death certificate, 
dated May [redacted], 2006, listed the veteran's immediate cause of 
death as congestive heart failure associated with chronic 
obstructive pulmonary disease.  At the time of his death, the 
veteran was not service-connected for the conditions listed 
on the death certificate, or for any disability. 

The appellant contends that the veteran's death was caused by 
cardiac and pulmonary conditions that began while on active 
duty due to the circumstances of combat.  She contends that 
she is therefore entitled to service connection for the cause 
of his death and dependency and indemnity compensation.  

While the evidence of record appears to indicate that the 
veteran's period of military service spanned two periods of 
war, there is no evidence that the veteran engaged in combat.  
There is no indication that the veteran received a medal or 
ribbon indicating combat service.  The veteran's service 
treatment records are silent for any combat-related injuries 
or events.  The veteran's occupational specialties, food 
service and airframe repair technician, as listed on his DD-
214, are not consistent with combat operations.  Thus, there 
is no evidence that supports the appellant's contention that 
the conditions that led to the veteran's death were related 
to circumstances of combat.

The evidence of record does not show that the veteran 
developed any chronic cardiac or pulmonary conditions within 
any applicable presumptive period following his period of 
military service.  There is no evidence of record as to the 
first instance of diagnosis or treatment for any chronic 
cardiac or pulmonary conditions, despite the fact that many 
years after service, the veteran died due to these 
conditions.  Because no cardiac or pulmonary conditions were 
diagnosed or manifested to a compensable degree within the 
applicable one year presumptive period following his 
separation from service, service connection for the cause of 
the veteran's death on a presumptive basis is not warranted.  
See 38 C.F.R. § 3.309.  

The Board now turns to the issue of whether service connection 
for the cause of the veteran's death is warranted based on direct 
causation.  The veteran's service treatment records do not show 
that he developed any chronic cardiac or pulmonary conditions 
while in service.  Report of examination dated in December 1948 
indicates that no abnormalities as to the veteran's 
cardiovascular system or lungs were found.  Report of examination 
dated in August 1954 indicates that no abnormalities as to the 
veteran's vascular system, heart, and lungs and chest were found.  
At the time of the August 1954 examination, the veteran reported 
no abnormalities or symptomology of any condition.  Finally, 
report of examination conducted in January 1962 for the purpose 
of the veteran's retirement from service indicates that no 
abnormalities as to the veteran's vascular system, heart, and 
lungs and chest were found.  At the time of the January 1962 
examination, the veteran reported no abnormalities or 
symptomology of any condition and denied all other pertinent 
medical or surgical history.  

With regard to whether the veteran's congestive heart failure 
associated with chronic obstructive pulmonary disease was caused 
by his period of military service, the appellant sought the 
medical opinion of two VA physicians.  The first medical opinion, 
dated in October 2006, determined that the veteran had 
significant cardiovascular problems including decompensated 
congestive heart failure, symptomology of severe coronary artery 
disease, severe calcific aortic valve stenosis, and chronic lung 
disease with emphysema.  An opinion as to a relationship between 
the veteran's cardiac and pulmonary conditions and his period of 
military service was not provided.  

The second medical opinion, dated in December 2006, determined 
that the appropriate diagnoses for the deceased veteran were 
chronic obstructive pulmonary disease, terminal lung cancer, and 
congestive heart failure.  The physician stated that the date of 
onset as to these conditions, which she stated led to his death, 
was approximately December 1945, while on active duty.  The 
physician further stated that the veteran entered military 
service in 1945 and developed significant pulmonary problems 
during his tour.  She opined that these significant pulmonary 
problems were the cause of a transfer to different duties, from 
food service to fighter plane maintenance.  The physician opined 
that the veteran's weakened pulmonary status was further impaired 
by smoking.  She stated that "in the natural progression of 
events" the veteran's cardiac function status was diminished 
secondary to pulmonary dysfunction and that his death was the 
result of chronic obstructive pulmonary disease, lung cancer, and 
congestive heart failure.  The physician opined that the 
veteran's death, caused by chronic obstructive pulmonary disease, 
lung cancer, and congestive heart failure, was the end of a 
series of events put into motion when the veteran began military 
service in December 1945.

The Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  The probative value of medical 
opinion evidence is based upon the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The physician that rendered the December 2006 opinion as to 
the relationship between the veteran's cardiac and pulmonary 
conditions and his period of military service did not 
indicate that she had reviewed the veteran's claim file.  The 
physician did not indicate the source from which she derived 
the information upon which she relied in determining that the 
veteran's cause of death, congestive heart failure associated 
with chronic pulmonary obstructive disease, was related to 
his period of military service.  Records indicate that the 
veteran entered military service in December 1941, not 
December 1945.  There are no records that indicate that the 
veteran was unable to perform his duties in food service for 
any reason, much less for a reason related to a significant 
pulmonary condition that was alleviated by new duties in 
fighter plane maintenance.  Significantly, as discussed 
above, the veteran's service treatment records indicate that 
there were no abnormalities of his heart, lungs, or chest 
found during an examination conducted in January 1962, in 
preparation for retirement.  At the time of the examination, 
the veteran denied all other pertinent medical or surgical 
history.  As there is no evidence of symptomology, treatment, 
or diagnoses of cardiac of pulmonary conditions, and no 
evidence of a transfer because of the veteran's medical 
status during the veteran's period of military service, the 
opinion of the physician relating his death to service 
carries very little probative value.  

The veteran's service treatment records do not show that he 
developed cardiovascular or pulmonary problems, including 
congestive heart failure associated with chronic pulmonary 
obstructive disease, while in service, nor is there medical 
evidence of symptoms associated with that condition until the 
time of his death, forty-four years after his separation.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The evidence shows that the veteran developed congestive 
heart failure associated with chronic pulmonary obstructive 
disease, which led to his death, many years after service.  
There is no competent medical evidence that congestive heart 
failure associated with chronic pulmonary obstructive disease 
was incurred in or aggravated by service.  Accordingly, 
service connection for the cause of the veteran's death is 
not warranted. 

The Board is not required to request a medical opinion to 
address this determinative issue of causation.  VA does not 
always have to assist the claimant in obtaining a medical 
opinion under 38 U.S.C.A. § 5103A(a) in a DIC claim.  See 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(a) 
and (d), 38 C.F.R. § 3.159(c)(3)(4)(C).  Under section 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  See 38 U.S.C.A. § 5103A(a).  Here, section 
5103A(a) is not met, and an opinion is not necessary to 
substantiate the appellant's claim because the competent 
medical evidence is not in dispute.  The weight of the 
competent medical evidence does not support the conclusion 
that the veteran's congestive heart failure associated with 
chronic obstructive pulmonary disease was related to his 
period of military service.

In reaching the determination that service connection is not 
warranted in this case, the Board does not question the 
sincerity of the appellant's belief that the veteran's death 
was caused by cardiac or pulmonary conditions that began 
while on active duty.  There is no evidence, however, which 
demonstrates that the veteran's congestive heart failure 
associated with chronic obstructive pulmonary disease was 
caused by his period of military service.  Additionally, the 
appellant, as a layperson, is not competent to give a 
diagnosis or medical opinion on the etiology of a disorder. 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

In sum, the evidence shows that the veteran developed 
congestive heart failure associated with chronic obstructive 
pulmonary disease which led to his death, many years after 
service.  This fatal condition was not service-connected, nor 
does any medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for cause 
of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.                          
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for the cause of the veteran's death and 
dependency and indemnity compensation is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


